Citation Nr: 0707277	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from July 1985 to August 
1989 and from January to May 1991, including service in the 
Southwest Asia theater of operations during the Persian Gulf 
War from February 15 to April 29, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim of 
service connection for PTSD, as well as reopened his left 
wrist claim and thereafter denied service connection for that 
disability.

A review of the record shows that the veteran is essentially 
asserting a claim of service connection for psychiatric 
disability due to his experiences during his latter period of 
service.  In light of his contentions and based on a review 
of the record, the Board has recharacterized the claim as 
stated on the title page.

In the rating decision on appeal, the RO determined that new 
and material evidence had been received and considered the 
claim on the merits.  The Board, however, must initially 
determine whether the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for left wrist disability because doing so goes to the 
Board's jurisdiction to reach the underlying claim and it 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  As such, the Board has 
identified the issue as stated on the title page.

In February 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The veteran's reopened claim of service connection for left 
wrist disability, as well as his claim of service connection 
for psychiatric disability, to include PTSD, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a July 1991 rating decision, the RO denied service 
connection for left wrist disability and notified the veteran 
of the determination.

2.  In August 1991, the veteran filed a timely Notice of 
Disagreement with the July 1991 rating decision, and in 
August 1991, the RO issued him a Statement of the Case; the 
veteran did not file a Substantive Appeal and the decision 
became final.

3.  The evidence received since the July 1991 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the left wrist disability claim.  


CONCLUSIONS OF LAW

1.  The RO's July 1991 decision denying service connection 
for left wrist disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129 (1991).

2.  Evidence received since the July 1991 rating decision is 
new and material; the claim of service connection for left 
wrist disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a), (c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for left wrist disability and remands it 
for further development.  Thus, no discussion of VA's duties 
to notify and assist is required.

In a July 1991 rating decision, the RO denied service 
connection for left wrist disability on the basis that the 
disability was not found on the most recent VA examination, 
and that any in-service left wrist condition was acute and 
transitory.  

The evidence of record at the time of the July 1991 rating 
decision consisted of the available service medical records; 
a June 1991 VA examination report; and statements submitted 
by or on behalf of the veteran.  Although the available 
service medical records were negative for complaint or 
treatment of left wrist problems, the report of June 1991 VA 
examination, which was conducted the month following the 
veteran's discharge, shows that he complained of left wrist 
pain and reflects that he was diagnosed as having left wrist 
strain

Because the veteran did not submit a Substantive Appeal and 
thus failed to perfect his appeal of the RO's July 1991 
rating decision, it became final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.129 (1991).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As the RO noted in the November 2004 rating decision, the 
newly submitted evidence includes service medical records 
showing that the veteran was seen for left wrist complaints, 
which constitutes new and material evidence.  See 38 C.F.R. 
§ 3.156(c).  The veteran also reports that he continues to 
have left wrist problems.  In light of the basis for the RO's 
July 1991 determination, this evidence raises a reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is "new and material" under the provisions of 38 C.F.R. 
§ 3.156(a), and the claim is reopened.  

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for left wrist disability has been 
presented; to this extent, the appeal is granted.


REMAND

In reopening the veteran's left wrist claim, the Board 
reiterates that the veteran was seen during service for left 
wrist complaints and currently has such complaints.  
Accordingly, the Board finds that the veteran should be 
scheduled for a VA examination addressing the etiology and/or 
onset of his left wrist disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Also before the Board is the veteran's claim of service 
connection for psychiatric disability.  As noted in the 
introduction, although the veteran filed a claim seeking 
service connection for PTSD, a review of the record shows 
that he was treated for psychiatric symptoms during his 
second period of active service and was diagnosed on May 7, 
1991, the date of his discharge, as having adjustment 
disorder with mixed emotional features "to stress of war 
experiences."  The record also reflects that he has been 
diagnosed as having PTSD and depression, not otherwise 
specified.  

In support of his PTSD claim, he reports being subjected to 
incoming enemy fire while stationed in the in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
veteran also cites an incident when he was left behind by his 
unit and having to work with dead bodies.

During his second period of active duty, the veteran was 
assigned to the 15th Transportation Company, 4th 
Transportation Battalion, 16th Corps Support Group, 2d 
COSCOM, VII Corps and his military occupational specialty 
(MOS) was motor transport operator.  His service records show 
that he served in the Southwest Asia theater of operations 
during the Persian Gulf War from February 15 to April 29, 
1991.

In denying his PTSD claim, the RO noted that the veteran was 
diagnosed as having that disability, but determined that 
there was no credible supporting evidence that a claimed in-
service stressor occurred, and that his stressors were not 
sufficiently specific such that they could be verified.  In 
addition, to date, the veteran has not been afforded a VA 
examination.  Because he reports as one of his stressors 
being subjected to incoming fire, and given the dates of his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, the Board concludes that VA must obtain 
his unit records.  The Board also finds that in light of his 
in-service symptoms and current psychiatric diagnoses, he 
must be afforded a VA examination to determine if he has a 
psychiatric disability that is related to service.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain any treatment 
records from the Nashville and 
Murfreesboro, Tennessee, VA medical 
facilities, dated since March 2005.

2.	The RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any left 
wrist disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any left 
wrist disability found to be present 
had its onset in or is related to 
service.  The rationale for any opinion 
expressed should be provided in a 
legible report.  

3.	The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating 
to his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed in-
service stressors and that he must be 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available 
sources that may provide credible 
support of his claimed stressors.  

4.	The RO must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information submitted by 
other individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the United States 
Army and Joint Services Records 
Research Center (JSRRC) to obtain the 
veteran's unit history in an attempt to 
corroborate the veteran's claimed 
stressors, including being subjected to 
incoming fire while he served in the 
Southwest Asia theater of operations 
during the Persian Gulf War from 
February 15 to April 29, 1991, with the 
15th Transportation Company, 4th 
Transportation Battalion, 16th Corps 
Support Group, 2d COSCOM, VII Corps.  

5.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and 
etiology of any psychiatric disability 
found to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should rule in or 
exclude a diagnosis of PTSD.  The 
report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner is asked to 
comment whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  In doing so, the examiner 
should note the veteran's treatment for 
psychiatric complaints on May 7, 1991, 
the date of his discharge.  If the 
examiner diagnoses the veteran as 
having PTSD, the examiner should 
indicate the stressor(s) underlying 
that diagnosis.  The rationale for any 
opinion expressed should be provided in 
a legible report.  

6.	Thereafter, the RO should adjudicate 
the veteran's left wrist and 
psychiatric disability claims.  If the 
benefits sought on appeal are not 
granted in full, the RO should issue a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


